Citation Nr: 1040119	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a deviated 
septum.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus, 
claimed as flat feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

The original rating decision issued in September 1983 by the 
Department of Veterans' Affairs (VA) San Francisco, California, 
Regional Office (RO) denied service connection for flat feet and 
a deviated septum.  In a January 1985 decision, the Board of 
Veterans' Appeals (Board) upheld the RO's denial of service 
connection for a deviated septum and remanded for a VA 
examination to determine the nature and extent of the claimed 
flat feet disability.  In a November 1985 rating decision, the RO 
denied service connection for flat feet.  In a March 1986 
decision, the Board upheld the RO's denial of service connection 
for flat feet.  

This matter comes before the Board on appeal from a July 2008 
rating decision issued by the RO, which denied the Veteran's 
claims for service connection for a deviated septum and flat feet 
because the evidence submitted was not new and material.

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  In a January 1985 Board decision, the Veteran was denied 
service connection for a deviated septum because the disability 
preexisted service and in-service surgery had the effect of 
ameliorating the disability.  The Veteran did not appeal that 
decision, and it became final.  

3.  In a March 1986 Board decision, the Veteran was denied 
service connection for flat feet because the disability 
preexisted service and there was no evidence of in-service foot 
trauma warranting a finding of aggravation in service and any 
increased disability due to pes planus during service was due to 
the natural progression or inherent character of the condition.  
The Veteran did not appeal that decision, and it became final.

4.  None of the new evidence associated with the claims file 
since the March 1986 Board decision, when considered by itself or 
in connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a deviated septum, or raises a reasonable 
possibility of substantiating that claim.

5.  None of the new evidence associated with the claims file 
since the November 1985 Board decision, when considered by itself 
or in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for pes planus, or flat feet, or raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 1985 Board decision denying service connection 
for a deviated septum is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2010).

2.  As evidence received since the Board's January 1985 denial of 
service connection for a deviated septum is not new and material, 
the criteria for reopening the claim for service connection for a 
deviated septum are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

3.  The March 1986 Board decision denying service connection for 
pes planus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2010).

4.  As evidence received since the Board's March 1986 denial of 
service connection for flat feet is not new and material, the 
criteria for reopening the claim for service connection for pes 
planus are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's original claim for service connection 
for a deviated septum and flat feet was received in July 1983.  
The Veteran was denied service connection for a deviated septum 
and flat feet by the RO in September 1983; denied service 
connection for a deviated septum by the Board in January 1985; 
and denied service connection for flat feet by the Board in March 
1986.  Thereafter, the Veteran submitted a claim to reopen his 
case in January 2008.  He was provided with notice of VCAA in 
correspondence dated in March 2008.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  His claims for service connection for a deviated 
septum and flat feet were denied by the RO in July 2008 because 
no new and material evidence was submitted in support of the 
claim.  He submitted no additional evidence, and the claim was 
reviewed and a statement of the case was issued in October 2008, 
acknowledging that no new evidence had been submitted and 
addressing the issue on a de novo basis.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to the 
Veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the award 
of benefits is harmless error.

Correspondence sent to the Veteran in March 2008 addressed those 
notice elements required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The letter informed the Veteran of the requirements 
regarding new and material evidence necessary to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  Therefore, the Board finds that any failure on the part 
of the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) and Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

The Veteran's claim for service connection for a deviated septum 
was denied by the Board in January 1985.  The decision noted that 
although the deviated nasal septum reported during service was 
not shown on the enlistment examination of June 1977, the Board 
believed that "the disability shown during service clearly 
preexisted service based on the nature of the disability itself 
and the absence of trauma or other cause for the disability shown 
during service."  The Board further stated the Veteran underwent 
surgery during service which ameliorated the disability and 
referenced postoperative notes which suggested the results of the 
surgery were positive.

The Veteran's claim for service connection for flat feet was 
denied by the Board in March 1986.  The decision was based upon 
the August 1985 VA examiner's finding that the Veteran's flat 
feet were a congenital condition rather than an acquired 
condition.  Further, the Veteran stated he had flat feet and had 
worn arch supports prior to service.  The Board also relied on 
the VA examiner's opinion that the Veteran's condition did not 
worsen in severity to permit a finding of aggravation for service 
connection purposes.  

The Veteran filed a request to reopen his claim for service 
connection for a deviated septum and flat feet in January 2008.  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim for service connection 
for a deviated septum is the January 1985 Board decision; and the 
last final denial for the claim for service connection for flat 
feet is the March 1986 Board decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Regarding the deviated septum, the evidence received since the 
January 1985 rating decision includes a copy of the Veteran's 
service treatment records and the Veteran's personal statements 
made during a Travel Board hearing in August 2010.  

During the Veteran's August 2010 hearing, he stated that he had 
not had treatment for the deviated septum since his separation 
from service, and that despite the inservice surgery, he could 
breathe through only one nostril.  

At the time of the January 1985 Board decision, there was no 
medical evidence that a disease or injury incurred in or 
aggravated during service caused the Veteran's deviated septum.  
The Board noted that there was no evidence of inservice trauma or 
injury to cause a deviated septum.  The Board concluded that the 
disability pre-existed service, and the surgery performed in 
service was for ameliorating the preservice disorder.  

Likewise, at the time of the March 1986 Board decision, there was 
medical evidence that the Veteran's flat feet were a result of a 
congenital defect.  In his request to reopen this claim, the 
Veteran merely resubmitted copies of his service treatment 
records which the Board previously cited to in its March 1986 
decision.  Additionally, the Veteran's testimony that he did not 
have flat feet prior to service and that his deviated septum 
negatively impacted his breathing, is duplicative of the 1985 and 
1986 decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Further, the Veteran stated that he has not been seen 
for either disability since his separation from service.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claims for service connection for 
a deviated septum and flat feet have not been received.  The 
evidence, including the Veteran's testimony in August 2010 is 
redundant of evidence associated with the claims folder and 
considered at the time of the January 1985 and March 1986 Board 
decisions.  As such, the requirements for reopening the claims 
are not met, and the January 1985 and March 1986 denials of the 
claims remain final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for a deviated 
septum; the claim is denied.

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for flat feet; the 
claim is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


